Citation Nr: 0617217	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  05-08 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right ankle 
disorder.  

2.  Entitlement to service connection for a claimed right 
ankle disorder.  

3.  Entitlement to service connection for a claimed low back 
disorder.  

4.  Entitlement to an initial compensable rating for the 
service-connect scar on the veteran's right lip.  



WITNESSES AT HEARING ON APPEAL

The veteran and his daughter



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran had active duty for training (ACDUTRA) from May 
to November 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision by the RO.  

In June 2005, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  

During that hearing, the veteran raised contentions to the 
effect that service connection was warranted for a skin 
disorder.  That claim has not been certified to the Board on 
appeal or otherwise developed for the purpose of appellate 
consideration.  

Therefore, the Board has no jurisdiction over that claim and 
it will not be considered hereinbelow.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2005).  However, it is 
referred to the RO for appropriate action.  

In June 2006, the undersigned Veterans Law Judge granted the 
veteran's motion to have his case advanced on the Board's 
docket.  

The issues of service connection for a right ankle disorder 
and low back disorder are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  



FINDINGS OF FACT

1.  On June 15, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification that the 
veteran wished to withdraw his appeal for an initial 
compensable rating for the service-connected right lip scar.  

2.  In an unappealed rating decision in December 1999, the RO 
found that new and material evidence had not been submitted 
to reopen a claim of service connection for right ankle 
disorder.  

3.  The evidence associated with the record since the 
December 1999 decision is not cumulative or redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the veteran's claim 



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the veteran's 
Substantive Appeal as to the matter of an initial compensable 
rating for the service-connected right lip scar have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).  

2.  New and material evidence has been presented to reopen 
the claim of service connection for a right ankle disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Right Lip Scar

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

During his June 2005 hearing, the veteran withdrew his appeal 
for an initial compensable rating for the service-connected 
right lip scar.  

Hence, with respect to that issue, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to that issue, and it is 
dismissed.  


II.  The Right Ankle

The veteran seeks service connection for right ankle 
disorder.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, while performing Active Duty for Training 
(ACDUTRA).  38 U.S.C.A. §§ 101(22), 1110; 38 C.F.R. 
§§ 3.6(c), 3.303(a).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

A review of the record discloses that this is not the 
veteran's first claim of service connection for right ankle 
disorder.  Such a claim has been before the VA on multiple 
occasions, the last time in December 1999.  

At that time, the claims file was negative for any competent 
evidence of right ankle disorder of any kind.  Accordingly, 
service connection was denied.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate the appellate process.  
Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.1103 (1999).  

The veteran now requests that the RO reopen his claim of 
service connection for right ankle disorder.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to VA decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  

In any event, if new and material evidence is presented, the 
Board may proceed to evaluate the merits of the claim but 
only after insuring that the duty to assist the veteran in 
the development of his claim has been fulfilled.  See, Elkins 
v. West, 12 Vet. App. 209 (1999).  

The evidence added to the record since the RO's December 1999 
decision, includes reports of X-ray studies taken by VA in 
January 1984 and September 2005.  They show degenerative 
changes in the right ankle.  Such evidence also includes the 
veteran's sworn testimony that he injured his right ankle 
during physical training in boot camp (see the transcript of 
the veteran's hearing in June 2005).  

The additional evidence is new in the sense that it has not 
previously been before the VA.  It is also material in that 
it shows that the veteran has current right ankle disability.  

Such evidence is neither cumulative nor redundant of the 
evidence of record in December 1999; and in light of the 
veteran's sworn testimony, raises a reasonable possibility of 
substantiating the claim.  As such, new and material evidence 
has been presented to reopen the claim of service connection 
for a right ankle disorder.  

To the extent that the action taken is favorable to the 
veteran, discussion of VCAA is not required at this time.  




ORDER

The appeal concerning an initial compensable rating for a 
scar on the veteran's right lip is dismissed.  

As new and material evidence having been submitted to reopen 
the claim of service connection for right ankle disorder, the 
appeal to this extent is allowed, subject to further action 
as described hereinbelow.  



REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the veteran's claim of service 
connection for right ankle disorder.  Elkins.  

It would be premature for the Board to take such action prior 
to the RO, as it could result in prejudice to the veteran's 
claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
VAOPGCPREC 16-92.  

In addition to right ankle disorder, the veteran seeks 
service connection for low back disability.  

VA has a statutory duty to assist the veteran in the 
development of those claims.  38 U.S.C.A. § 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board is 
of the opinion that additional development is warranted prior 
to further consideration by the Board.  

The veteran's service medical records show that in October 
1972, he complained of low back pain.  

In April 1999, E. J. K., M.D., reported that, while 
incarcerated at the Bridgeport Corrections Facility in 
February 1998, the veteran sustained acute musculo-
ligamentous strain of the lumbosacral spine.  

In January 2006, the Board received records reflecting the 
veteran's treatment at VA from September to November 2005.  
Such records show evidence of right ankle and low back 
disorders; however, they have not been considered by the RO.  

Moreover, the veteran has not been examined by VA to 
determine the nature and likely etiology of the claimed right 
ankle and low back disorders.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), which held that the 
VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (March 3, 2006)).  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  To date, the veteran has not been 
notified of the latter two elements.  

In light of the foregoing, these matters are REMANDED to the 
RO for the following actions:

1.  The RO should undertake appropriate 
action to ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  

In so doing, please send the veteran a 
corrective duty to assist notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed right ankle and low back 
disorders.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

The examiner should render an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
has current right ankle and/or low back 
disability that is due to an injury or 
other event in his period of active duty 
for training.  The rationale for all 
opinions must be set forth in writing.  

4.  The RO should undertake any other 
indicated development and then 
readjudicate the issues of service 
connection for right ankle disorder and 
low back disorder.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  

It must be emphasized that the veteran has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


